Citation Nr: 0728223	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg or knee 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2004.  This matter 
was originally on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The competent medical evidence fails to show that a back 
disorder is related to the veteran's active duty service.

3.  The competent medical evidence fails to show that a 
currently diagnosed left knee or leg disorder is related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  A left leg or knee disorder was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in April 2001, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  

The veteran responded to the April 2001 letter and indicated 
that he had no further evidence to submit, but that he had 
recently been treated at the Boston VAMC.  A review of the 
record shows that records of this treatment have been 
associated with the claims file.  

In correspondence dated in August 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

In the March 2004 remand, the Board found that new and 
material evidence had been associated with the claims file 
and thus, reopened the veteran's previously disallowed claim 
of entitlement to service connection for a left leg or knee 
disorder. 
In response to the Board's remand of March 2004, the Appeals 
Management Center (AMC) informed the veteran in a letter 
dated in that month that he needed to submit new and material 
evidence to reopen his previously disallowed claim of 
entitlement to service connection for a left leg or knee 
disorder.  The AMC then informed the veteran of the 
definition of new and material evidence and the requirements 
for establishing service connection.  

Although the AMC incorrectly phrased the issue in its March 
2004 letter, the Board finds that this was harmless error.  
First, the veteran was provided with notice the requirements 
for establishing service connection in both the March 2004 
letter and the RO's previous letter from April 2001.  Second, 
in response to the AMC's letter, the veteran informed the AOJ 
that he had been treated at VAMC's in San Juan, Puerto; 
Manchester, New Hampshire; and Boston, Massachusetts; but 
that he had no other evidence.  Thus, it appears that the 
AMC's phrasing of the issue had no effect on the evidence 
actually submitted and to proceed with adjudication on the 
merits would not be prejudicial error.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  Associated with the claims file were the 
veteran's DD Form 214 and a report of his separation 
examination.  Notably, there were no other service medical 
records in the veteran's file.  Despite that there were no 
service medical records in the claims file other than the 
separation examination report, the Board finds that the RO 
has taken adequate steps in attempting to locate and obtain 
such records.

A letter from the VA dated in November 1980 indicated that 
the veteran's service medical records had been lost in a fire 
and were unavailable.  In correspondence dated in February 
2001, the veteran informed VA that he received treatment at 
the Tortuguero Base in Vega Baja, Puerto Rico.  The record 
also shows that the RO attempted to retrieve these requested 
records through a Personnel Information Exchange System 
(PIES) request.  In response to the RO's request, the 
National Personnel Records Center (NPRC) indicated that a 
search for treatment records from Fort Tortuga from 1954 had 
yielded no such records.  It is apparent that no further 
medical records exist and that further attempts to locate 
them would be futile.

In the February 2001 correspondence, the veteran also 
informed VA that he received treatment at the VAMC in Puerto 
Rico, from Dr. V. in Toa Baja, Puerto Rico, and in Fort Knox, 
Kentucky.  

The RO has obtained the veteran's treatment records from VA 
Medical Centers (VAMC) in San Juan, Manchester, and Boston.  
The record also shows that the RO made 4 separate requests to 
obtain records from the San Juan VAMC for the period from 
March 1956 to December 1958.  The RO was unable to obtain 
records from that period, but did obtain records dated from 
February 1981 to April 1990, and from May 2000 to August 
2000.  In light of RO's failure to obtain the VAMC records 
despite 4 attempts to do so, it is apparent that those 
records are not available and VA has no further duty to 
obtain them.  The records from Fort Knox are fire related and 
presumed destroyed.

Regarding the treatment from Dr. V., the RO requested a 
complete address of this doctor from the veteran in 
correspondence dated in August 2001.  To date, the veteran 
has not provided an address.  The veteran also indicated that 
he received the treatment from Dr. V. in 1956 shortly after 
he was discharged.  At a hearing before a Decision Review 
Officer (DRO), the veteran also indicated that his efforts to 
obtain records from a private doctor in Puerto Rico were 
unsuccessful because that doctor had died and the records 
were destroyed.  Although the veteran did not indicate this 
doctor's name, he has referred to no other private physicians 
for that period and thus, the Board presumes he was referring 
to Dr. V.  It is clear that records from Dr. V. are 
unavailable and that VA has no outstanding duty to obtain 
such records.  

Finally with regard to VA's duty to assist, the claims file 
shows that the veteran has been provided with VA examinations 
in April 2004 and April 2007, thus fulfilling the portion of 
the Board's remand requesting an examination.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims, 
including as directed by the Board in the March 2004 remand.  
Accordingly, the Board will proceed with appellate review.

II.  Service Connection for a Back Disorder

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  In cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit-of-the-doubt doctrine under 38 
U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Evidence

The veteran's separation examination report, dated in March 
1956, noted no abnormal findings with regards to a back 
disorder and referenced no in-service back injuries. 

In a radiology report from VAMC San Juan, dated in April 
1990, an interpreting physician reported that a computed 
tomography (CT) scan showed spondylolysis of the right pars 
interarticularis of L-5, degenerative changes of the 
apophyseal joints at L-5, S-1 level and L4-L5 levels.

A radiology report from VAMC San Juan, dated in May 2000, 
showed that the veteran had osteopenia, lumbar spondylosis, 
discogenic disease at L4-L5, and mild straightening of the 
back.  

Treatment records from VAMC Manchester included an emergency 
department note, dated in October 2000, in which M.W., 
Physician's Assistant student, reported that the veteran 
complained of low back pain that began 6-8 months earlier.  
According to the note, the veteran denied trauma to his back.  

These treatment records also included a note from the 
veteran's primary care physician, Dr. R.C., dated in November 
2000, and an orthopedic consultation, dated in June 2001, 
from Dr. R.C. (a different doctor).  In both of those, the 
doctors stated that there was no known trauma to the 
veteran's back.  

At the hearing before the DRO in June 2003, the veteran's 
representative asserted that the veteran hurt his back after 
diving down to a prone position on the rifle range.  The 
veteran testified that after the incident he was taken to the 
hospital and that he received treatment many times after that 
while still in service.  The veteran also claimed that due to 
his back and knee pain, he was removed from a ship and taken 
to Fort Knox, Kentucky.  The veteran also claimed that none 
of his VA doctors had asked him how he hurt his back and 
knee.  

The veteran recalled that when treated at Fort Knox, his 
doctor injected a needle into his back that resulted in even 
more pain.  He also claimed to have seen a private physician 
after his discharge, but that his efforts to obtain records 
from that physician had been unsuccessful because that 
physician was dead and his records were destroyed.  

Dr. G., in a VA examination report dated in April 2004, 
reported the following.  Examination revealed that the 
veteran had chronic low back pain with marked limitation of 
motion, most likely on the basis of degenerative joint 
disease.  The veteran also had degenerative disc disease.  
The veteran told the VA examiner that he had the back pain 
while in the military and that it limited his ability to 
carry out his duties.  The veteran also told his VA examiner 
that was seen at the VAMC after his discharge.  The VA 
examiner explained that service medical records were not 
available for review because they had been presumed destroyed 
by fire.  

In an April 2007 VA joints examination report, Dr. E.F. 
stated that a review of the claims folder indicated that the 
veteran had had back pain for many years, but that there had 
not been significant treatment other than consultations and 
medications prescribed.  Dr. E.F. noted that the records 
reflected an absence of previous trauma.  Dr. E.F. discussed 
current examination findings and a spine MRI from 2001.  Dr. 
E.F. diagnosed degenerative disc disease with degenerative 
arthritis without radiculopathy, with significant 
deconditioning from inactivity.  Dr. E.F. stated that there 
was no basis, however, for determining that the veteran's 
back problem began with or was aggravated by his service 
activities.  

Analysis

Upon reviewing the evidence in its entirety, the Board finds 
that service connection for a back disability must be denied.  
While the competent medical evidence shows that the veteran 
currently suffers from various disorders of the spine, there 
is no medical evidence of a nexus with these disorders to any 
incident of the veteran's service.

While the Board is cognizant that the service medical records 
on file are incomplete through no fault of the veteran, there 
is no medical evidence of evaluation or treatment for the 
claimed disability until April 1990, or over 30 years after 
the veteran's discharge from service.  The Court has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
to now raised).

The only positive evidence regarding the veteran's claim is 
his own testimony that he fell and injured his back while in 
service.  This evidence, however, is not corroborated by any 
other evidence associated with the claims file, medical or 
otherwise.  The substantial length of time from the alleged 
injury and the record of onset of symptoms that the veteran 
claims are associated with that injury weigh against the 
claim.  

As for the veteran's opinion regarding the etiology of his 
back disorder, the Board is unable to accept this as 
dispositive.  As a lay person, he has no professional 
expertise.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  The law is well established that where a claim 
involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Espiritu, 
2 Vet. App. at 494-95.

Finally, the Board considers Dr. E.F.'s opinion, which was 
based on a review of the veteran's history as reported by the 
veteran and as found his claims file, to be highly probative.  
This evidence, too, weighs against granting service 
connection.  The evidence against granting service connection 
outweighs the positive evidence and the claim must be denied.

III.  Left Knee Condition

Evidence and Analysis

At the veteran's DRO hearing, he testified that he injured 
his knee during basic training in Puerto Rico.  The veteran 
also testified that when he injured his knee, he was sent to 
either a hospital or clinic and given a physical profile.  
The veteran contends that he has a current disability as a 
result of this injury.

The medical evidence pertaining to the claimed knee condition 
includes VAMC outpatient treatment records from Manchester 
and Boston, and 2 VA examination reports.  The VAMC 
outpatient treatment records reflect treatment for knee 
symptoms as early as September 2000 and confirmed the 
presence of various left knee disorders.  In a radiology 
report from VAMC Boston, dated in October 2002, Dr. D.G. 
stated that magnetic resonance imaging (MRI) showed possible 
degenerative tear of the medial meniscus, evidence of old 
Osgood Schlatter's disease, and degenerative changes.  Dr. 
D.G., in a radiology report of March 2003, stated that x-rays 
of the left knee showed mild narrowing of the joint space in 
the medial compartment and possible Osgood-Schlatter's 
disease.  The VAMC treatment records also included an 
orthopedic consultation, dated in June 2001, in which Dr. 
R.C. noted a hard mass in the region of the tibial tubercle 
of the left knee that was consistent with old Osgood-
Schlatter's disease, and also some cystic changes just 
lateral to the patellar tendon at its insertion.  

While the medical evidence includes objective medical 
evidence of a current knee disability, the medical evidence 
does not link it to the veteran's service.  The VAMC 
treatment records noted that the veteran had reported that 
his knee pain had existed for "many years," but according 
to those records, the veteran denied history of trauma.  
Moreover, the veteran's VA doctors did not indicate that the 
current knee disorders were related to any trauma and they 
made no references to the veteran's active duty service.  The 
VAMC treatment records, therefore, do not establish a nexus 
between any of the currently diagnosed conditions and active 
duty service.

The VA examination reports also fail to link any of the 
veteran's current conditions to his active duty service.  In 
the April 2004 VA examination report, Dr. G. diagnosed 
history of Osgood-Schlatter's disease, but provided no 
opinion as to its etiology.  Dr. G. discussed the veteran's 
knee condition as shown by recent x-rays, current physical 
examination, and review of the claims file.  Dr. G. reported 
that the Osgood-Schlatter's was apparently found prior to the 
veteran's discharge, but that this could not be confirmed 
because the service medical records were destroyed.

In the April 2007 VA examination report, Dr. E.F. 
specifically concluded that the veteran's knee disorder did 
not begin or was aggravated by his active duty service.  Dr. 
E.F. reported findings based on a review of the claims file, 
the veteran's subjective complaints, and physical 
examination.  Dr. E.F.'s diagnoses included old Osgood-
Schlatter's deformity and anterior tibial tuberosity with 
mild overlying bursitis at the level of the left knee.  

Regarding the etiology of the current diagnoses, Dr. E.F. 
explained that the service medical records were unavailable 
to confirm in-service complaints of Osgood-Schlatter's 
disease, but he concluded that the condition was present 
during the veteran's military service.  Dr. E.F. reasoned 
that the presence of Osgood-Schlatter's disease generally 
emanated during early teens.  Dr. E.F. also stated that 
activities such as training may have triggered some symptoms, 
but that the condition likely would not have been aggravated 
to any significant degree other than producing some increased 
discomfort during training exercises.

The Board concludes that there is no basis to grant service 
connection for a left leg or knee disorder.  Although the 
veteran's service medical records are unavailable through no 
fault of his own, the preponderance of the evidence is 
against the claim.  First, many years have passed since the 
alleged in-service injury and the first record of treatment 
for a knee injury.  The passage of more than 40 years before 
the first record of complaint is a factor that weighs against 
the veteran.  

Second, although Dr. E.F. did not have the benefit of basing 
his opinion on service medical records, he did have a 
substantial amount of VAMC treatment notes and radiology 
reports to consider in conjunction with his opinion.  Dr. 
E.F. explained his rationale for his opinion and expressed no 
doubt regarding his conclusion.  The Board finds this opinion 
to be highly probative.  

As for the veteran's contentions regarding the etiology of 
his knee disorders, as explained above, the veteran's opinion 
regarding the etiology of any disorder cannot be accepted as 
medical evidence because as a layperson, he does not have the 
required expertise.  Espiritu, 2 Vet. App. at 494-95 (1992).  
Thus, there is no medical evidence in support of the claim 
and the claim must be denied.  











ORDER

1.  Service connection for a back disorder is denied.

2.  Service connection for a left leg or knee disorder is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


